Citation Nr: 0010251	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin rash 
disorder, including as secondary to herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968 and served in the Republic of Vietnam from February 1967 
to February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the RO.  

The veteran testified before the undersigned Member of the 
Board in February 2000.  



FINDINGS OF FACT

1.  In a March 1994 decision, the RO denied the veteran's 
claim of service connection for a skin disorder due to 
herbicide exposure.  

2.  New evidence has been submitted since the RO's March 1994 
decision and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
March 1994 decision to reopen the claim of service connection 
for a skin rash disorder, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service in the Republic of Vietnam 
from February 1967 to February 1968.  Following his discharge 
from service in August 1968, the veteran filed a claim for 
service connection for a skin disorder as due to herbicide 
exposure.  At that time, the evidence of record consisted of 
VA and private treatment records showing treatment for cysts 
on the veteran's penis and dermatitis on the veteran's back.  

In a July 1981 rating decision, the RO denied the claim of 
service connection for a skin disorder.  

The veteran attempted to reopen his claim of service 
connection for a skin rash disability in August 1982.  In a 
September 1984 decision, the Board denied his claim of 
service connection for a skin rash disability based on a 
finding that the evidence of record did not demonstrate that 
the veteran had a skin disease, including cysts as a result 
of exposure to Agent Orange in service. 

In January 1990, the veteran once again tried to reopen his 
claim of service connection for a skin rash disability due to 
herbicide exposure.  In a March 1994 decision, the RO denied 
the claim of service connection for a skin condition as 
secondary to the exposure to Agent Orange.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
March 1994 decision consists of VA outpatient treatment 
records and private treatment records dated from 1992 to 1996 
documenting treatment and diagnosis of psoriasis, tinea 
cruris, herpes zoster, tinea manus and tinea corporis of the 
groin.  In addition, the veteran offered testimony at a 
hearing before the undersigned Member of the Board in 
February 2000.  

The Board finds that, assuming the credibility of the recent 
evidence showing treatment and diagnosis of a variety of skin 
disorders as required by Justus and his hearing testimony, 
the veteran has submitted new and material evidence.  This 
evidence is not only new, but is also relevant in that 
provides information suggesting that the veteran has current 
skin disability and has had ongoing skin manifestation since 
service.  Thus, this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin disorder, including as 
secondary to herbicide exposure, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); and third, if 
the claim is well-grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  

In view of the above determination that the veteran's claim 
has been reopened, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to decide whether the claim is well 
grounded and, if so, consider the claim on the merits.  

The Board also notes that the service medical records show 
that the veteran received treatment in April and September 
1967 for complaints of a rash on the veteran's forehead and 
penis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  As such, the RO must instruct the 
veteran that he must submit all the medical evidence which 
tends to support his assertions that he has current skin 
disability due to herbicide exposure or other disease or 
injury which was incurred in or aggravated by active service.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA and private 
clinical records of the veteran showing 
treatment for a skin disorder, not 
already of record.  In this regard, the 
RO should instruct the veteran that he 
should submit medical evidence to show 
that he has current skin disability due 
to the exposure to herbicides in service 
or other disease or injury which was 
incurred in or aggravated by service.  

2.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
This should include consideration of 
Elkins to determine if the veteran's 
claim of service connection for a skin 
rash disability due to herbicide exposure 
is well-grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


